Hosmer, Ch. J.
I shall waive a decision of the question of lien made in this case, as being unnecessary, and confine my observations to the claim of set off.
By the statute, set-offs are allowed in the case of mutual debts only ; and “ no debt claimed by assignment shall be set off, unless the plaintiff had notice, at the time of the commencement of the action, that such debt was due to the defendant.” Stat. 43, 4. The assignment to the plaintiff, of which the defendant had no such notice, must be laid out of the question, as having no effect in this case ; and indeed, in the argument, no stress has been laid on this point.
The sole question is, whether a debt due from Francis to Robert, Daniel and Richard Rand, and a debt due from Daniel Rand to Francis, are mutual debts. The enquiry carries its own answer on the face of it. The debts are in no sense mutual. In Palmer v. Green, 6 Conn. Rep. 14. a joint and separate debt were adjudged not to be mutual debts, and that they could not be set off against each other; and that to authorize this proceeding, they must be necessarily due to and from the same persons, in the same capacity. In this case, the debt due from one individual to another individual is requested to be set off against a debt due from an individual to a mercantile company. This cannot be done, as was determined in the case before cited ; and with that decision I am well satisfied.
*224The other Judges were of the same opinion, except Brain-ARD; j#) wjj0 was absent.
Judgment reversed.